Order entered August 4, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00049-CR

                             MELVIN LEE VAUGHN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-60500-T

                                            ORDER
       By letter dated July 10, 2015, we notified appellant that he had until September 8, 2015

to file a pro se response to the Anders brief filed by counsel. The Court now has before it

appellant’s August 3, 2015 request for a thirty-day extension of time to file the response.

       We GRANT the extension request. Appellant’s pro se response is due by OCTOBER 8,

2015. No further extensions will be granted. If the pro se response is not received by the date

specified, the appeal will be submitted on the Anders brief alone.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Melvin

Vaughn, TDCJ No. 1964957, Wayne Scott Unit, 6999 Retrieve Road, Angleton, Texas 77515.

                                                       /s/   ADA BROWN
                                                             JUSTICE